DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicants’ amendment, filed on 08/04/2021, in response to claims 1-6 rejection from the non-final office action (05/27/2021), by amending claim 1 and cancelling claim 2 is entered and will be addressed below.

Election/Restrictions
Claims 7-10 remain from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention Group II, there being no allowable generic or linking claim.

Claim Interpretations
	The “the substrate comprises a lateral portion, a transitional region, and a display region” of claim 1, the substrate is not part of the apparatus and the abstract concept of various regions is also not part of the apparatus. A carrier plate that is capable of matching a substrate with these regions is considered reading into the claim.

It has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter, 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). Additionally, in apparatus claims, intended use In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963); MPEP2111.02). When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01). 
Claim Rejections - 35 USC § 102
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Liu et al. (CN 107904566, hereafter ‘566).
‘566 teaches all limitations of:
Claim 1: the substrate to be evaporated comprises a plurality of sub-deposition substrate, the deposition carrier plate (English translation, abstract, the claimed “A vapor deposition carrier plate, comprising”, note “to be evaporated” is wrong word, should be “to be deposited”. The “for loading a substrate, the substrate comprising a lateral portion, a transitional region, and a display region, the display region located in a middle region of the substrate, the lateral portion located at a border region of the substrate, the transitional region located between the lateral portion and the display region“, Note the substrate and various regions are not part of the apparatus, see claim interpretation above),
a plurality of projections (Emboss) the bottom plate 10 close to one side of the evaporation source 20, after the evaporation substrate 301 on each sub-deposition substrate 30 corresponding with the plurality of projections 20. Thus, the deposition carrier plate 01 with the substrate 30 to be evaporated contact area reduction. Therefore after vapor deposition, deposition carrier plate 01 with the evaporation substrate 30 is easy to be separated (page 4, 2nd last paragraph, the claimed “a carrier plate body, the carrier plate body comprising a loading surface configured to load the substrate”); 
as shown in FIG. 7, a plurality of support blocks 40 used with the evaporation substrate 30 contacting the surface of the curved surface is spherical crown (page 8, 3rd paragraph, the claimed “and a plurality of protrusions”), bottom plate 10 and the supporting block 40 can be detachably connected; When the substrate to be evaporated 301 size or shape of the deposition substrate 30 is changed, there is no need to the whole deposition carrier plate 01 is removed from the evaporation device, it only needs to replace the support block 40 so as to save the working procedure and improve the production efficiency (top of page 7, the claimed “the protrusions being detachably fixed on the loading surface of the carrier plate body”);
Fig. 7 shows the support blocks 40 are different in shape (the claimed “wherein the protrusions comprise: a plurality of first protrusions, at least one of the first protrusions being disposed corresponding to the transitional region; and a plurality of 
since the plurality of supporting blocks 40 for 30 surface contact with the substrate to be evaporated is cambered surface, so the evaporation substrate 30 be easy to separate the deposition carrier plate 01, and can avoid the static problem caused after evaporation substrate 30 contact with the evaporation carrier plate 01 completely (page 8, 5th paragraph, Fig. 7 is improvement over Fig. 1, clearly has lattice structure like Fig. 1(b), furthermore, lattice structure allow less contact area for easy separation, as the supporting block 40 can be detachably connected, the apparatus is capable of placing different density of supporting blocks 40 in correspondingly the central display region, the border region, and the middle/transitional region, the claimed “wherein the first protrusions and the second protrusions are both of a lattice arrangement structure, and a distribution density of the second protrusions on the display region is less than a distribution density of the first protrusions on the transitional region”).

In case Applicants argue that ‘566 does not specifically teach leaving some of the supporting blocks out in the center/display region, it would have been obvious to leave some of the supporting block 40 from the center/display region.
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over ‘566, as being applied to claim 1 rejection above, in view of Tiner et al. (US 20060005770, hereafter ‘770).

Claim 3: wherein a height of the second protrusions is less than a height of the first protrusions; the height of the first protrusions is 40 to 50 micrometers; and the height of the second protrusions is 35 to 45 micrometers.
Claim 4: wherein the protrusions are in the shape of at least one of a prismatic table, a circular truncated cone, a cylinder and a prism.
  
‘770 is analogous art in the field of Independently Moving Substrate Supports (title), applicable to physical vapor deposition systems ([0021]). ’770 teaches that One or more actuators 170 are disposed below the support assembly 138 and are adapted to control the displacement of at least one of the first or second sets 180, 182 of lift pins 150, 152 relative to the support surface 134 of the support assembly 138. The one or more actuators 170 may be a pneumatic cylinder, hydraulic cylinder, lead screw, solenoid, stepper motor, or other device suitable for controlling the displacement of the lift pins 150, 152. Controlling the displacement of at least one of the first and second sets 180, 182 of lift pins 150, 152 allows for control of the profile of the substrate 140 supported by the lift pins 150, 152 as it is brought into contact with the support surface 134 of the support assembly 138. By controlling the profile of the substrate 140, the 

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added actuators 170 and changed the shape of the supporting blocks 40 of ‘566 with lift pins 150, 152 with first end 160, 162 (while the supporting blocks are still being detachable), for the purpose of sufficient to control the shape of the substrate, as taught by ‘770 ([0033], last sentence) and changing substrate shape required by ‘566 (top of page 7). The imported actuators 170 would be capable of “the height of the first protrusions is 40 to 50 micrometers; and the height of the second protrusions is 35 to 45 micrometers”.
Alternatively, claim 3 is are rejected under 35 U.S.C. 103 as being unpatentable over ‘566, as being applied to claim 1 rejection above, in view of ‘770 and Markham et al. (US 20080066498, hereafter ‘498).
In case Applicants argue that ‘770 does not specifically teach micrometers range adjustment capability of the actuators 170.



‘498 is analogous art in the field of Temperature Compensation For Shape-induced In-plane Stresses In Glass Substrates (title), Many display devices, such as TFT-LCD panels and organic light-emitting diode (OLED) panels, are made directly on flat glass sheets (glass substrates) ([0004]), including coating ([0058]). ’498 teaches that a maximum distortion of 2 microns for sub-pieces cut from the sheet ([0011]) the substrate thickness is at most 1.1 millimeters, more typically, about 0.7 millimeters, and in the future, may be even thinner. Because of this thinness, substrates can relieve long range, in-plane stress by buckling, and they do so both in their finished state and while they are being manufactured ([0068], in other words, buckling may be larger than 2 microns, depending on substrate size).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have included the actuators 170 with micron range adjustment of ‘770, and then combined with ‘566, for the purpose of adjusting for distortion of sub-pieces of glass sheet in manufacturing of OLED, as taught by ‘498 ([0011]).
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over ‘566, as being applied to claim 1 rejection above, in view of Thirunavukarasu et al. (US 20190259647, hereafter ‘647).
can be fixed together by fixed component or the other way, not to limit (page 5, last complete paragraph). ‘566 does not expressly teach the limitations of:
Claim 5: wherein an adhesive layer is disposed between the protrusions and the carrier plate body, and the protrusions are adhered and fixed to the carrier plate body by the adhesive layer.
  Claim 6: wherein the carrier plate body is provided with embedding grooves, and the protrusions are correspondingly engaged in the embedding grooves.

‘647 is analogous art in the field of DEPOSITION RING FOR PROCESSING REDUCED SIZE SUBSTRATES (title), for smaller electronic devices with high computing power, industries have shifted their focus from 200 mm to 300 mm wafers ([0003]). ’647 teaches that each of the plurality of protrusions 304A-C is disposed within a hole 310 formed in the body 302. A shape of the hole 310 corresponds to a shape of the bottom portion of the protrusion. In some embodiments, each protrusion may be fixed to the body 302 via a screw 312 extending through a countersunk hole 314 formed in a bottom surface 316 of the body 302 and threaded into a corresponding threaded hole formed in the bottom of the protrusion. In some embodiments, the plurality of protrusions 304A-C may alternatively be fixed to the body using adhesives. In some embodiments, the body 302 and the plurality of protrusions 304A-C may alternatively be formed as a unitary structure (Fig. 3B, [0030]).


Alternatively, claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over ‘566, as being applied to claim 1 rejection above, in view of Pike (US 6100505, hereafter ‘505).
‘566 teaches that bottom plate 10 and support block 40 can be fixedly connected together by means of integrally formed, it also can be fixed together by fixed component or the other way, not to limit (page 5, last complete paragraph). ‘566 does not expressly teach the limitations of:
Claim 6: wherein the carrier plate body is provided with embedding grooves, and the protrusions are correspondingly engaged in the embedding grooves.
  
‘505 is analogous art in the field of a hotplate offset ring of a unique construction for use in a heat treatment unit of wafer track system so as to achieve a more uniform heat transfer (abstract), the manufacturing of a semiconductor device … a resist coating is applied to a wafer (col. 1, lines 10-12). ’505 teaches that a hotplate offset ring 410 (col. 3, line 35), in order to prevent lateral movement of the ring 410 in the X and Y directions as shown by the respective arrows 428 and 430 (FIG. 4), an integral post 432 is formed adjacent to each of the spacer tabs 416 and extends downwardly from the 

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted a post 432 to each of the support block 40 to be inserted into a hole into the bottom plate 10 of ‘566, as taught by ‘505, for the purpose of a fixed position that preventing movement in the X and Y direction, as taught by ‘505 (col. 3, line 64 to col. 4, line 4) and detachably connected, as required by ‘566 (page 5, top of page 7).  
Response to Arguments
Applicant's arguments filed 08/04/2021 have been fully considered but they are not persuasive. 
In regarding to 35 USC 102 rejection of claims 1-2 or 35 USC 103 rejection of claim 2 (now incorporated into claim 1) over Liu ‘566, Applicants argue that 
A) “a plurality of sub-deposition substrates 301” of ‘566 does not correspond to “a lateral portion, a transitional region, and a display region” of the present application, see the top of page 2 of remark/arguments. 
This argument is found not persuasive.
The claims of the application is being examined, not the Specification. 
Nowhere in the office action relied upon the sub-deposition substrates 301 to match the lateral portion, transitional region, and a display region.

As the supporting blocks 40 can be detachably connected, the apparatus in Fig. 7 of ‘566 is capable of leaving some supporting blocks 40 out of the various regions, including leaving some blocks 40 out of the center region. 
B) supporting blocks 40 are not the first protrusions 121 and the second protrusions 122 disclosed by the present application, because the present application are dedicated to respective regions and have a special relationship to each other, see the bottom of page 2.
This argument is found not persuasive for many reasons.
The claims are being examined, not the Specification. Furthermore, nowhere in the Specification having the word “dedicated”. Rather, “detachably fixed” of claim 1 and in the Specification clearly being a non-“dedicated” arrangement and the “relationship”, whatever it means, is fleeting.
 C) The supporting blocks 40 do not have lattice arrangement because the lattice arrangement refers to prior art of Fig. 1(b), see the 1st complete paragraph of page 3.
This argument is found not persuasive.
Fig. 7 is an improvement of prior arts, and includes some of the feature of the prior art Fig. 1(b). 
Furthermore, the description of Fig. 7 “since the plurality of supporting blocks 40 for 30 surface contact with the substrate to be evaporated is cambered surface, so the evaporation substrate 30 be easy to separate the deposition carrier plate 01, and can avoid the static problem caused after evaporation substrate 30 contact with the th paragraph) is the same reason as the description of Fig. 1(b) “the deposition carrier plate 01 with the substrate 30 to be evaporated contact area reduction. Therefore after vapor deposition, deposition carrier plate 01 with the evaporation substrate 30 is easy to be separated” (page 4, 2nd last paragraph, furthermore clearly demonstrate a lattice arrangement of supporting blocks 40).
D) ‘566 fails to disclose “a distribution density of the second protrusions on the display region is less than a distribution density of the first protrusions on the transitional region”, because it is to solve the contract with sub-deposited substrate 301, see the 2nd complete paragraph of page 3.
This argument is found not persuasive.
As discussed above, ‘566 is capable of leaving some supporting blocks 40 out of the various regions, including leaving some blocks 40 out of the center region. The size and shape of sub-deposited substrate 301 has nothing to do with the claim rejection.
Applicants please read intended use explanation in the claim interpretation above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20040124594 is cited for support on groove (Fig. 2).

US 20200135530 is cited for protrusions 335 with convex profile (Fig. 3) with pillar protrusions ([0038]).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870.  The examiner can normally be reached on 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/KEATH T CHEN/Primary Examiner, Art Unit 1716